DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Specification
The abstract of the disclosure is objected to because the abstract is the first page of a PCT application rather than a single paragraph on a separate sheet. Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend these claims as follows:
Claim 5
-- the [[The]] arithmetic circuit comprises n-bit wires connected to arithmetic gates. --
Claim 7
-- solving or evaluating directives  --
Claim 10
-- wherein the method further comprises the step of performing a line-by-line evaluation of the source code which results in an arithmetic and/or logic expression which expresses one or more output variables as a combination of logic and/or arithmetic operations applied on one or more input variables. --
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 16 recites "A computer-implemented system arranged to perform the steps of claim 1, wherein the system comprises an interpreter arranged to perform the processing of the source code." Using the broadest reasonable interpretation, the recited system could encompass a virtual machine or other software-based computer rendering the system as purely software, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by 
Claims 17 and 18 recites analogous limitations and, therefore, are rejected for the same reasons given above.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Designing Digital Circuits a modern approach" - hereinafter "Turner".

With respect to claim 1, Turner teaches,
A computer-implemented method comprising the steps: processing a portion of source code to generate an arithmetic circuit, wherein: - "The synthesis tool translates vhdl source files into an intermediate form, often referred to as a netlist (arithmetic circuit). In the process, it checks that the source files are syntactically correct and generates error messages whenever it finds errors in the source that must be corrected. The netlist can be used as input to a functional simulation tool. This allows us to verify the logical behavior of our circuit without concerning ourselves with timing or performance issues." (pg. 56:2-8). "Our first digital circuit is a (very) simple binary calculator." (pg. 21:1) 
the source code is written in a high level programming language; and - "Hardware description languages like vhdl, allow one to specify digital circuits at a higher level of abstraction than the level of gates and individual signals." (pg. 37:1-3)
the arithmetic circuit comprises one or more arithmetic gates arranged to represent some or all of the functionality expressed in the source code. - The netlist (arithmetic circuit) can be used as input to a functional simulation tool. This allows us to verify the logical behavior of our circuit without concerning ourselves with timing or performance issues." (pg. 56:6-8). "Our first digital circuit is a (very) simple binary calculator...The following figure is a diagram of the calculator circuit." (pg. 21:1-6) "Note that the adder and multiplexor can both be implemented using nothing but and gates, or gates and inverters."(col. 22:17-18). "In this course, we'll use the language vhdl to specify circuits, so let's take a look at how we can use vhdl to specify the calculator circuit." (pg. 23:13-15). "Take a few minutes to carefully compare the vhdl code with the circuit diagram discussed earlier. Make sure you understand how each element of the diagram is reflected in the vhdl." (pg. 24, ¶3).

With respect to claim 2, Turner teaches,
wherein: i) the arithmetic circuit is a machine executable version of the source code, and is arranged to compute a result. - " The synthesis tool translates vhdl source files into an intermediate form, often referred to as a netlist (arithmetic circuit). In the process, it checks that the source files are syntactically correct and generates error messages whenever it finds errors in the source that must be corrected. The netlist can be used as input to a functional simulation tool. This allows us to verify the logical behavior of our circuit without concerning ourselves with timing or performance issues." (pg. 56:2-8). "A simulator is a piece of software that mimics the behavior of a circuit and provides a visual display to allow a designer to observe how internal signals change as the circuit operates." (pg. 15, ¶3). "Our first digital circuit is a (very) simple binary calculator." (pg. 21:1)

With respect to claim 3, Turner teaches,
evaluating one or more constants provided in the source code to provide one or more expressions comprising Boolean and/or arithmetic operators. - "Consider the process shown below. process (x) begin x <= `0'; y <= x; x <= `1'; end process What value is assigned to signal y? Well, if we apply our knowledge of ordinary programming languages, we might say that y=0, but that interpretation is based on a sequential execution model in which assignment statements are executed one after another, with values stored in memory locations. Of course circuits don't work like that. The first assignment to x specifies that it is "wired" to a constant 0 value, while the second specifies that it is wired to a constant 1." (pg. 49:end thru pg. 50:begin)

With respect to claim 4, Turner teaches,
using the arithmetic circuit to provide a hardware...circuit. - "Once a circuit simulates correctly, we can take the next step in the design process, which involves testing the circuit on an actual prototype board. The implementation tool converts the netlist into a lower level representation that is appropriate to the specific programmable logic device we are using for our prototype. The resulting bitfile can then be used to configure the actual device. If we've done a thorough job of simulating the circuit, this part of the process can be quick and easy. It's 

With respect to claim 5, Turner teaches,
wherein: the [[The]] arithmetic circuit comprises n-bit wires connected to arithmetic gates. - "The synthesis tool translates vhdl source files into an intermediate form, often referred to as a netlist." (pg. 56:2-3). "Our first digital circuit is a (very) simple binary calculator...The following figure is a diagram of the calculator circuit." (pg. 21:1-6) "Note that the adder and multiplexor can both be implemented using nothing but and gates, or gates and inverters."(col. 22:17-18).

With respect to claim 10, Turner teaches,
wherein the method further comprises the step of performing a line-by-line evaluation of the source code which results in an arithmetic and/or logic expression which expresses one or more output variables as a combination of logic and/or arithmetic operations applied on one or more input variables. - "In this course, we'll use the language vhdl to specify circuits, so let's take a look at how we can use vhdl to specify the calculator circuit." (pg. 23, ¶2). "The last line of the architecture is a signal assignment that connects the internal signal dReg to the output signal result." (pg. 24, ¶2) "The synthesis tool translates vhdl source files into an intermediate form, often referred to as a netlist. In the process, it checks that the source files are syntactically correct and generates error messages whenever it finds errors in the source that must be corrected. The netlist can be used as input to a functional simulation tool. This allows us to verify the logical behavior of our circuit without concerning ourselves with timing or performance issues." (pg. 56:2-8).

With respect to claim 11, Turner teaches,
wherein the line-by-line evaluation comprises the sub-steps of: ...evaluation of expressions. - "In this course, we'll use the language vhdl to specify circuits, so let's take a look at how we can use vhdl to specify the calculator circuit." (pg. 23, ¶2). "The last line of the architecture is a signal assignment that connects the internal signal dReg to the output signal result." (pg. 24, ¶2) "The synthesis tool translates vhdl source files into an intermediate form, often referred to as a netlist. In the process, it checks that the source files are syntactically correct and generates error messages whenever it finds errors in the source that must be corrected. The netlist can be used as input to a functional simulation tool. This allows us to verify the logical behavior of our circuit without concerning ourselves with timing or performance issues." (pg. 56:2-8).

With respect to claim 12, Turner teaches,
mapping the arithmetic and/or logic operations of the expression to arithmetic gates. - "Our first digital circuit is a (very) simple binary calculator...The following figure is a diagram of the calculator circuit." (pg. 21:1-6) "Note that the adder and multiplexor can both be implemented using nothing but and gates, or gates and inverters."(col. 22:17-18). "In this course, we'll use the language vhdl to specify circuits, so let's take a look at how we can use vhdl to specify the calculator circuit." (pg. 23:13-15). "Take a few minutes to carefully compare the vhdl 

With respect to claim 19, Turner teaches,
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform claim 1.
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 20, Turner teaches,
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform claim 2.
These limitations are rejected for the same reasons given for analogous claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 6519754 B1 - hereinafter "McElvain".

With respect to claim 6, Turner does not explicitly teach,
wherein: the arithmetic circuit is architecture independent.
However, in analogous art for circuit design, McElvain teaches:
"In designing an integrated circuit with an HDL code, the code is first written and then compiled by an HDL compiler. The HDL source code describes at some level the circuit elements, and the compiler produces an RTL netlist from this compilation. The RTL netlist is typically a technology independent netlist in that it is independent of the technology/architecture of a specific vendor's integrated circuit, such as field programmable gate arrays (FPGA)." (col. 1:28-35)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with McElvain's teachings because doing so would provide Turner's system with the ability to provide an improved method for designing an integrated circuit, as suggested by McElvain (col. 2:40-42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 9483596 B1- hereinafter "Badar".

With respect to claim 7, Turner teaches,
wherein the method further comprises pre-processing of the source code to determine one or more constants, - "Consider the process shown below. process (x) begin x <= `0'; y <= x; x <= `1'; end process What value is assigned to signal The first assignment to x specifies that it is "wired" to a constant 0 value, while the second specifies that it is wired to a constant 1." (pg. 49:end thru pg. 50:begin)
Turner does not explicitly teach the pre-processing comprising one or more of the following steps: ...merging multiple source files.
However, in analogous art for circuit design, Badar teaches:
"The VHDL files for the first voltage domain 102 and the second voltage domain 104 can be combined into a single VHDL file." (col. 3:40-42)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Badar's teachings because doing so would provide Turner's system with the ability to improve flexibility in the placement of circuit components, as suggested by Badar (col. 6:35-37)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 20030125917 A1 - hereinafter "Rich".

With respect to claim 8, Turner does not explicitly teach,
wherein the method further comprises the step of detecting all global variables declared in the source code, wherein a global variable relates to...a constant.
However, in analogous art for circuit design, Rich teaches:

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Rich's teachings because doing so would provide Turner's system with the ability to reduce the size of VHDL simulation models, as suggested by Rich [0004].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 5920830 A - hereinafter "Hatfield".

With respect to claim 9, Turner does not explicitly teach,
generating a table of symbols to associate each symbol (i.e. identifier) provided in the source code with declaration information provided in the source code, the symbols in the table being global and or local symbols.
However, in analogous art for circuit design, Hatfield teaches:
"More specifically, preprocessor 12 includes a lexical scanner which reads the VHDL source file and tokenizes the character stream into primitive constructs such as identifiers, numbers, and operators. Preprocessor 12 also includes a syntax analyzer which recognizes parts of the VHDL syntax and extracts relevant information." (col. 6:29-34)
Syntactically legitimate declarations are further processed by entering their contents in a compressed binary form into a symbol table 106 kept in memory." (col. 7:48-51)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Hatfield's teachings because doing so would provide Turner's system with the ability to facilitate generation of test vectors, as suggested by Hatfield (Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 7281017 B2 - hereinafter "Hostetter".

With respect to claim 13, Turner does not explicitly teach,
performing a wire compression.
However, in analogous art for software development, Hostetter teaches:
"Compression can also be used to reduce transfer time of code and data both over communications media as well as from disk to memory. Embedded processor systems, which are especially sensitive to executable code size, have been implemented that implement compression for executable code. A compressed "wire" representation of code can be used, but the code must be decompressed before execution." (col. 1:51-57)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Hostetter's teachings because doing so would provide Turner's system with the ability to reduce the transfer time of code, as suggested by Hostetter (col. 1:51-53).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of "Pinocchio: Nearly Practical Verifiable Computation" - hereinafter "Parno".

With respect to claim 14, Turner does not explicitly teach,
using the arithmetic circuit to generate a quadratic program comprising a set of polynomials which provide a description of the arithmetic circuit.
However, in analogous art for arithmetic circuits, Parno teaches:
"From a developer’s perspective, Pinocchio provides a compiler that transforms C code into a circuit representation (we support both Boolean and arithmetic), converts the circuit into a quadratic program, and then generates programs to execute the cryptographic protocol (Fig. 1)." (pg. 239, col. 1, ¶1)
"To construct a VC protocol from a quadratic program, the main idea is that each polynomial – e.g., vk(x) 2 F – of the quadratic program is mapped to an element gvk(s) in a bilinear group, where s is a secret value selected by the client, g is a generator of the group, and F is the field of discrete logarithms of g." (pg. 241, col. 1, ¶3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Parno's teachings because doing so would provide Turner's system with the ability to efficiently verify general computations, as suggested by Parno (Abstract).

With respect to claim 15, Parno teaches,
providing the quadratic program to an entity for execution of the quadratic program using one or more inputs. - "The next pipeline stage accepts a Boolean or arithmetic circuit and builds a QSP or QAP (x2). Then, per x3.1, it compiles the quadratic program into a set of cryptographic routines for the client (key generation and verification) and the worker (computation and proof generation)...The key-generation routine runs at the client, with selectable public verification and zero-knowledge features (x5.3). The code transmits the evaluation key over the network to the worker; to save bandwidth, the program transmits as C and the worker compiles it locally. The computation routine runs at the server, collecting input from the client, using the evaluation key to produce the proof, and transmitting the proof back to the client (or, if desired, a different verifier). The verification routine uses the verification key and proof to determine whether the worker attempted to cheat." (pg. 244, col. 2, ¶5-7) "Our system runs several applications, each of which can be instantiated with some static parameters, and then each instance can be executed with dynamic inputs." (pg. 245, col. 2, ¶3)

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over "Designing Digital Circuits a modern approach" - hereinafter "Turner", in view of US 20040015739 A1 - hereinafter "Heinkel".

With respect to claim 16, Turner teaches,
A computer-implemented system arranged to perform the steps of claim 1, - These limitations are rejected for the same reasons given for analogous claim 1.
Turner does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code.

"Therefore, an environment has been developed and is described here, which communicates with the device under test 50 like the software in the "real" world. So the testbench 10 is able to react on device under test interrupts and to reconfigure the data generator(s) 30, the analyser(s) 40 and the device under test itself depending on its current, dynamic state. This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Heinkel's teachings because doing so would provide Turner's system with the ability to provide an improved testbench for facilitating the validation of a device under test, as suggested by Heinkel [0014-0015]

With respect to claim 17, Turner teaches,
A computer-implemented system arranged to perform the steps of claim 2, - These limitations are rejected for the same reasons given for analogous claim 2.
Turner does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code.
However, in analogous art for testbenches, Heinkel teaches:
"Therefore, an environment has been developed and is described here, which communicates with the device under test 50 like the software in the "real" world. So the testbench 10 is able to react on device under test interrupts and to reconfigure the data generator(s) 30, the analyser(s) 40 and the device under test itself depending on its current, This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Heinkel's teachings because doing so would provide Turner's system with the ability to provide an improved testbench for facilitating the validation of a device under test, as suggested by Heinkel [0014-0015]

With respect to claim 18, Turner teaches,
A computer-implemented system arranged to perform the steps of claim 3, - These limitations are rejected for the same reasons given for analogous claim 3.
Turner does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code.
However, in analogous art for testbenches, Heinkel teaches:
"Therefore, an environment has been developed and is described here, which communicates with the device under test 50 like the software in the "real" world. So the testbench 10 is able to react on device under test interrupts and to reconfigure the data generator(s) 30, the analyser(s) 40 and the device under test itself depending on its current, dynamic state. This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Turner with Heinkel's teachings because doing so would 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192